DETAILED ACTION
The amendment to Application Ser. No. 16/451,402 filed on March 3, 2021, has been entered. Claims 7, 9, 16 and 18 are cancelled. Claims 1, 8, 11, 17 and 20 are currently amended. Claims 1-6, 8, 10-15, 17, 19 and 20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 11 and 20 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Final Office Action mailed January 12, 2021. The rejection of Claims 1-20 under 35 U.S.C. 103 is hereby withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 20, the terms “means for receiving”, “means for accessing”, “means for determining”, “means for sending”, “means for relocating” and “means for maintaining” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Based on Figure 5 and paragraph [0045]-[0052] of the specification, these elements are interpreted as software modules (i.e., file interface module 520, client request handler 522 and connection relocation manager 531) stored in memory and executable by a hardware processor to carry out their respective functions. Additionally, paragraphs [0045]-[0052] of the specification disclose algorithms sufficient for a person of ordinary skill in the art to perform the stated functions.

Separately, regarding Claim 1, paragraph [0032] of the instant specification states:
“Access nodes 220 and storage nodes 230 may be built as general-purpose computers, however more frequently they are physically adapted for arrangement in large data centers, where they are arranged in modular racks 210.1-210.n comprising standard dimensions. Exemplary access nodes 220 and storage nodes 230 may be dimensioned to take up a single unit of such racks 210, which may be generally referred to as 1U.”
	See also Figures 4 and 5 and paragraphs [0042]-[0047]. In view of the specification, “a first access node” and “a second access node”,  as recited in Claim 1, are interpreted as being physical computing devices each comprising a processor and memory, and not as software processes.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kevin Johanson (Reg. #38,506) on March 15, 2021, in an email sent to the Examiner.

Please amend the claims as follows:
1. (Currently Amended) A system comprising:
a first access node including a first connection relocation manager in a first rack


a second access node including a second connection relocation manager in a second rack, wherein the first rack and the second rack form a multi-rack distributed storage system; and
a connection load distributed database that is accessible to the first access node and to the second access node, wherein the connection load distributed database is configured to store:
a first load indicator designating [[the]] a first processing load of the first access node; and
a second load indicator designating a second processing load of the second access node
wherein the first access node is configured to:
receive a data request over a connection with a client, wherein the connection with the client is identified by a connection identifier (ID) that is independent of a source Internet Protocol (IP) address and a destination IP address of the first access node and a source IP address and a destination IP address of the client; and
determine, based on the first processing load, that the first access node is unable to service the data request;
wherein the first connection relocation manager is configured to:
in response to the first action node being unable to service the data request and the second processing load being less than the first processing load:
send the connection ID to the second access node; and
; and
wherein the second connection relocation manager in the second access node is 
send a connection relocation request using the connection ID to the client, wherein the connection relocation request includes a destination address of the second access node; and
maintain the connection with the client.


8. (Currently Amended) The system of claim 1, wherein the first connection relocation manager is further configured to send details of a type of the connection to the second access node



11. (Currently Amended) A computer-implemented method, comprising:
receiving a data request at a first access node in a first rack from a client over a connection, wherein the connection with the client is identified by a connection identifier (ID) that is independent of a source Internet Protocol (IP) address and a destination IP address of the first access node and a source IP address and a destination IP address of the client;
accessing, by the first access node, a connection load distributed database including a first load indicator designating a first processing load of the first access node and a second load indicator designating a second processing load of a second access node, wherein the first access node and the second access node form a multi-rack distributed storage system and the connection load distributed database is accessible to the first access node and the second access node;
and
in response to determining that the first access node is unable to service the data request and the second processing load being less than the first processing load: 
sending the connection ID from the first access node to the second access node;
sending a connection relocation request from the second access node using the connection ID to the client, wherein the connection relocation request includes a destination address of the second access node 
relocating the connection with the client from the first access node to the second access node 
maintaining the connection with the client.

20. (Currently Amended) A system, comprising:
means for receiving a data request at a first access node in a first rack from a client over a connection, wherein the connection with the client is identified by a connection identifier (ID) that is independent of a source Internet Protocol (IP) address and a destination IP address of the first access node and a source IP address and a destination IP address of the client;
means for accessing, by the first access node, a connection load distributed database including a first load indicator designating a first processing load of the first access node and a second load indicator designating a second processing load of a second access node, wherein the first access node and the second access node form a multi-rack distributed storage system and the connection load distributed database is accessible to the first access node and the second access node;
means for determining, based on the first processing load at the first access node, that the first access node is unable to service the data request; and
in response to determining that the first access node is unable to service the data request and the second processing load being less than the first processing load:
means for sending the connection ID from the first access node to the second access node;
means for sending a connection relocation request from the second access node using the connection ID to the client, wherein the connection relocation request includes a destination address of the second access node 
means for relocating the connection with the client from the first access node to the second access node 
means for maintaining the connection with the client.


Allowable Subject Matter
Claims 1-6, 8, 10-15, 17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. While the prior art generally discloses a system and method for load shedding at an access subsystem of a large-scale distributed file storage service wherein a connection with a client can be redirected from one access node to another access node that is less loaded (see Luszcz et al., US 10,346,367 B1), the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, receiving a data request over a connection with a client by a first access node, wherein the connection with the client is identified by a connection identifier that is independent of the source and destination IP addresses, determining that the first access node is unable to service the request based on the processing load of the first access node, sending the connection ID to the second access node and relocating the connection with the client to the second access node in response to the first access node being unable to service the data request and the processing load of the second access node being less than the processing load of the first access node, sending a connection relocation request including the destination address of the second access node to the client using the connection ID, and maintaining the connection with the client as recited in the following limitations of independent Claim 1 (and the substantially similar limitations of Claims 11 and 20):
“wherein the first access node is configured to:
receive a data request over a connection with a client, wherein the connection with the client is identified by a connection identifier (ID) that is independent of a source Internet Protocol (IP) address and a destination IP address of the first access node and a source IP address and a destination IP address of the client; and
determine, based on a first processing load at the first access node, that the first access node is unable to service the data request;
wherein, in response to the first access node being unable to service the data request and the second processing load being less than the first processing load, the first connection relocation manager is configured to:
send the connection ID to the second access node; and
relocate the connection with the client from the first access node to the second access node; and
wherein the second connection relocation manager in the second access node is configured to:

maintain the connection with the client.”

Dependent Claims 2-6, 8, 10, 12-15, 17 and 19 are allowable by virtue of their dependency upon allowable Independent Claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/ATTA KHAN/Primary Examiner, Art Unit 2449